Judgment unanimously affirmed, with costs. Memorandum: The State appeals from a judgment of the Court of Claims which awarded claimant $75,543 for the permanent appropriation of claimant’s premises situated in the City of Little Falls, together with a pro rata refund of prepaid property taxes and interest making a total of $90,658.64. The opinion of the Court of Claims appears to give greater credence to the appraisal of the claimant’s appraiser than the State’s. However, comparables 3A through 3C were not sales but were options which were not exercised. Thus claimant’s appraisal of the land value of Parcel A which included a service station and improvements rested upon two sales. Comparable Sale No. 1 was of property located on West Street and West Main Street, Ilion, 121 front feet on West Main Street and 13,751 square feet for - 40,000 or $2.91 per square foot. Sale No. 2, corner of Route 5 and South Main Street, Herkimer, in the amount $45,000 consisted of 150 front feet on Route 5 and 57 front feet on South Main Street, totaling 8,155 square feet, or $5.32 per square foot. Taking claimant’s Comparable No. 2, consisting of 8,155 square feet with a service station which sold for $45,000, and adding a $3 per square foot value based upon claimant’s Comparable No. 1 for the excess Parcel A land over the 8,155 square foot of claimant’s Comparable *1034No. 2 (7,233 square feet as found by the trial court), we reach a figure which aggregates $66,669. From the excess square footage should be deducted 1,146 square feet representing the right of way shared with an adjoining property owner and having a value, therefore, of only $1.50 per square foot. Such subtractions reduce the aggregate value to $64,950. Adding the $5,000 accorded to Parcel B by the State’s appraiser gives a total value of $69,950. The State’s Comparable Sale No. 7 located in the Village of Herkimer is the same as claimant’s Sale No. 2. The additional amount awarded by the court in excess of the above figures based on the comparable sales can be justified by the excellent condition of the subject service station which had three bays and two drive-on hoists in contrast to two bays and contact hoists existing in the comparable station sale. The award of the Court of Claims is supported by the record and is affirmed. (Appeal from judgment of Court of Claims—appropriation.) Present—Marsh, P. J., Moule, Cardamone, Mahoney and Goldman, JJ.